PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
licUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/266,521
Filing Date: 4 Feb 2019
Appellant(s): Matthews, Paul Ross



__________________
Matthew P. Harlow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims:
Independent claim 1 is rejected under 35 U.S.C. 102(a)(1).  Dependent claims 2-11 rise and fall with independent claim 1.
Independent claim 12 is rejected under 35 U.S.C. 103.  Dependent claims 13-16 rise and fall with independent claim 12.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2010/0042297).
Regarding claim 1, Foster discloses a method (peer to peer agricultural machine communication method; Foster at title, abstract), comprising:
Entering, by a machine, a first field defined by first field boundaries (harvesters have traveled within the borders of field 12; Foster at 0030, Fig. 1).
Automatically associating the machine with a first wireless network defined by the first field boundaries (machines in or around field 12 are automatically associated in a network, similar combine/harvesters and other agricultural equipment in adjacent fields are not automatically associated with the network; Foster at 0012, 0020, 0046, 0050), the first wireless network comprising a secured data communications network (only credentialed harvesters and support vehicles are allowed to communicate within the network which is a function of the boundaries of the field; Foster at 0046-0048).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foster, as applied above, and further in view of Woods (US 2014/0351411).
Regarding claim 12, Foster discloses a system (Foster at title, abstract), comprising:
A first machine (any of harvesters CH1-CH3; Foster at Fig. 1, 0030) and second machine comprising a chassis coupled to rotating elements to cause traversal across a field, and a wireless interface (harvester includes a wireless interface; Foster at 0039)
The first machine comprising a computing system (operating system of Fig. 2) configured to automatically associate the first machine with a first wireless network defined by the first field boundaries, the first wireless network comprising a secured data communications network (automatic acceptance of specimen harvesters into a peer-to-peer secure communications network in a field with established boundaries; Foster at 0050).
While Foster will automatically associate a harvester inside the field with a secured network responsive to detection, Foster is silent as to detecting when the first machine enters a first field defined by the field boundaries.
Woods teaches the use of geofences to detect when a mobile device enters a defined geographic area (Woods at 0010, 0054).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Foster with the geofencing of Woods.  Doing so would alert the master harvester in the field of an available cooperating asset entering the field and bring it into the communication network.

(2) Response to Argument
a) 35 U.S.C. 102(a)(1)
Appellant’s contention (see pages 3-4 filed 24 August 2021) with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been fully considered and is not persuasive.
Appellant has contended that Foster fails to teach “a wireless network defined by field boundaries, much less automatically associating a machine with such a network when a machine enters the field”.

To begin with the latter assertion of automatically associating a machine with such a network when a machine enters the field; no such connecting limitation is positively recited in claim 1.  Claim 1 merely recites 1) entering a bounded field by a machine and 2) automatically associating the machine with the network, the network being secure.  There is no stated recitation in claim 1 of automatic network association when the machine enters the field1.  Given the broadest reasonable interpretation of claim 1, such automatic association may be made independent of the machine (e.g. identified via another machine as stated in Foster at 0050), or by the machine when it is located outside the field, etc.
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. automatic network association when the machine enters the field) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, examiner respectfully disagrees with the assertion that Foster does not disclose “a wireless network defined by field boundaries”.  Field shapes may not always be comparable to network coverage transmission; as an example, one may still have WiFi coverage outside of their house, and network coverage may not be bounded by the house exterior.  Field shapes can be irregular as shown in Fig. 3 of the instant application, as well as field with boundaries as shown in Fig. 1, index 12 of Foster (also see Foster at 0030).  

Consequently, claim 1 as broadest reasonably interpreted in light of the instant filed specification at 0013 does not state the network itself merely applying to those machines within the field boundaries.  The network is a function of the assigned field to be worked with boundaries as disclosed by Foster (network is specific to field 12; Foster at Fig. 1) to prevent non-credentialed machines (AE 1-3) working other fields2 from interfering with communications (Foster at 0012, 0020); those machines that are assigned to work the bounded field need not be within the field to be automatically associated with the network so long as they have the proper authenticated credentials.  
Therefore, claim 1, as broadest reasonably interpreted in light of the specification remains anticipated by Foster for those reasons cited above, and those maintained in the prior office action, which is incorporated herein.

b) 35 U.S.C. 103
Appellant’s contention (see pages 5-6 filed 24 August 2021) with respect to the rejection of claim 12 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Appellant has first contended that Foster has not disclosed the facets of the invention as contested above with claim 1.  Claim 12 differs significantly in scope from claim 1 at least in the 

Appellant has then contended that the examiner has failed to establish some teaching, suggestion, or motivation to modify the teachings of Foster with that of Woods, as Woods and the examiner’s stated motivation would add to the complexity of the system of Foster.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In the instant case, Foster at 0046 has clearly provided a suggestion of a managing entity, such as a harvester in the field, recognizing other proximate harvesters to coordinate work for an assigned field.  The addition of the geofencing and notifications of Woods would produce an invention comprising an automated alert that an additional agricultural machine has entered a geographic area and is available to coordinate for working a field, thus teaching the contested embodiments of claim 12.
One of ordinary skill in the art at the time of the invention would readily recognize the benefits of such a combination, such as providing the driver with more time to concentrate on the task at hand.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663    
                                                                                                                                                                                                    
Conferees:

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 12 maintains said contested recitation.
        2 Appellant states that Fig. 1 illustrates Foster’s solution of excluding machines from the same field if they are not within range or lack the proper credentials; no such solution is presented in Fig. 1 which clearly shows non-credentialed agricultural equipment AE 1-3 outside of the field boundaries being excluded from the network which is specific to the boundaries of field 12.